Citation Nr: 0713785	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic pulmonary disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION


The veteran served on active duty from March 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which found that new and material 
evidence has not been received to reopen the previously 
denied claims of service connection for pulmonary disease and 
a deviated nasal septum.

In September 2006 the Board remanded the case to comply with 
the veteran's request for a Board hearing in conjunction with 
this case, and such a hearing was scheduled for April 2007.  
However, the veteran failed to appear for that scheduled 
hearing.  By a statement submitted by his accredited 
representative it was related that he was unable to attend 
due to illness, and that he was not requesting that the 
hearing be rescheduled.  Accordingly, the veteran's hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d)-(e).

The record reflects the veteran has submitted evidence 
directly to the Board, accompanied by a waiver of initial 
consideration of that evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for a deviated 
nasal septum by a March 1946 rating decision.

3.  Service connection was originally denied for a chronic 
pulmonary disability by a June 1948 rating decision.  
Thereafter, a June 1963 rating decision confirmed the prior 
denial.

4.  A December 1984 Board decision denied service connection 
for chronic pulmonary disease on a de novo basis.  Subsequent 
Board decisions dated in November 1990, September 1996, and 
March 2002 found that new and material evidence had not been 
received to reopen this previously denied claim.

5.  A May 2003 rating decision found that new and material 
evidence had not been received to reopen a claim of service 
connection for chronic pulmonary disease, to include the 
deviated nasal septum.  Although the veteran submitted a 
timely Notice of Disagreement (NOD) to that decision, he did 
not perfect his appeal by filing a timely Substantive Appeal 
after a Statement of the Case (SOC) was issued.

6.  The evidence received as part of the veteran's 
application to reopen includes duplicate copies of medical 
records that were previously of record.

7.  Although additional evidence was received since the last 
prior denial of service connection for both the veteran's 
pulmonary disease and deviated nasal septum that was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claims, is cumulative and redundant of the evidence of record 
at the time of the last prior final denials, and does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for chronic 
pulmonary disease and/or deviated nasal septum, the benefits 
sought on appeal are denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
December 2004, which is clearly prior to the February 2005 
rating decision that is the subject of this appeal.  In 
pertinent part, this letter informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the December 2004 letter noted that the claims had been 
previously denied by the May 2003 rating decision, informed 
the veteran that new and material evidence was required to 
reopen the claim, and discussed the standard for new and 
material evidence by language which largely tracks that of 
the relevant regulatory provision of 38 C.F.R. § 3.156(a).  
Moreover, the letter explained the basis for the last prior 
denial in May 2003.  Consequently, the Board finds that the 
notification provided to the veteran was compliant with the 
requirements of Kent.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in an April 2007 statement from his 
accredited representative, it was acknowledged that new and 
material evidence was required to reopen the previously 
denied claims, and that statement cited to the relevant 
regulatory standard for such claims at 38 C.F.R. § 3.156(a).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the veteran was not provided with 
the specific information regarding disability rating(s) and 
effective date(s) discussed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the Board concludes that new and 
material evidence has not been received to reopen these 
claims.  Consequently, there is no basis to address the 
merits of the underlying service connection claims, to 
include the potential disability rating(s) and/or effective 
date(s) thereof.  Further, the veteran has not contended that 
he received inadequate notice in this case.  Therefore, the 
Board concludes that he will not be prejudiced by its 
decision to proceed with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Mayfield, supra; Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate the claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that has not been obtained or 
requested.  For the reasons addressed in the Introduction, 
his request for a Board hearing is deemed withdrawn.  
Moreover, under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  In view of the foregoing, the Board finds 
that the duty to assist the veteran has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the veteran's claims of 
service connection for a deviated nasal septum and chronic 
pulmonary disease have been previously denied.  For example, 
service connection was originally denied for a deviated nasal 
septum by a March 1946 rating decision, while it appears 
service connection was originally denied for a chronic 
pulmonary disability by a June 1948 rating decision.  
Thereafter, a June 1963 rating decision confirmed the prior 
denial.  A December 1984 Board decision denied service 
connection for chronic pulmonary disease on a de novo basis.  
Subsequent Board decisions dated in November 1990, September 
1996, and March 2002 found that new and material evidence had 
not been received to reopen this previously denied claim.  
Following the last Board decision in March 2002, a May 2003 
rating decision found that new and material evidence had not 
been received to reopen a claim of service connection for 
chronic pulmonary disease, and included the deviated nasal 
septum as part of the disability.  Although the veteran 
submitted a timely NOD to that decision, he did not perfect 
his appeal by filing a timely Substantive Appeal after an SOC 
was issued.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that VA must consider 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
previously denied claims of service connection for chronic 
pulmonary disease and/or deviated nasal septum.

As an initial matter, the Board notes that the veteran has 
submitted various medical records dated from 1948 to 1982.  
However, these records are duplicate copies of evidence 
already of record, and were considered by the prior denials.  
Thus, this evidence is cumulative and redundant.

The veteran has also submitted multiple statements in support 
of his claims to reopen.  In the April 2007 statement, the 
veteran's representative contended that this constituted new 
and material evidence, citing to Smith v. Derwinski, 2 Vet. 
App. 137 (1992), for the position that the Board is not free 
to ignore the assertions made by an appellant in support of 
his appeal.

The Board acknowledges that the veteran has submitted 
statements regarding his claims of service connection for 
chronic pulmonary disease and deviated nasal septum that were 
not of record at the time of the last prior denial.  As such, 
this evidence is "new" to the extent it was not previously 
of record.  Nevertheless, in his statements the veteran 
essentially contends that both disabilities began while he 
was on active duty, and that he was hospitalized for the 
disabilities.  These are the same contentions he has advanced 
throughout the prior adjudication of these claims.  Nothing 
in these statements advances any different facts or elements 
that were not previously presented at the time of the prior 
denials.  Consequently, even though the Board does not doubt 
the sincerity of the veteran's contentions, it must find that 
this evidence is cumulative and redundant of the evidence of 
record at the time of the last prior denials.

There being no other evidence of record received in 
conjunction with the veteran's application to reopen, the 
Board finds that while the evidence received since the last 
prior denials of service connection for chronic pulmonary 
disease and deviated nasal septum includes evidence that was 
not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate 
these claims, is cumulative and redundant of the evidence of 
record at the time of the last prior final denials, and does 
not raise a reasonable possibility of substantiating any of 
the claims.  Accordingly, new and material evidence has not 
been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as 
new and material evidence has not been received, the Board 
does not have jurisdiction to consider these claims or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for chronic 
pulmonary disease and/or deviated nasal septum, the benefits 
sought on appeal are denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


